Citation Nr: 9901250	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  95-22 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veterans death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Hardzog, Associate Counsel


INTRODUCTION

The appellant is the widow of a veteran who served on active 
duty from March 1941 to May 1946.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that service connection is warranted 
for the cause of the veterans death.  She asserts that 
medication taken by the veteran for relief of pain from his 
service-connected war wounds substantially contributed to his 
death.  In addition, she asserts that unnecessary surgery 
performed during the veterans February 1989 Department of 
Veterans Affairs (VA) hospitalization resulted in his death.


DECISION OF THE BOARD

The Board of Veterans Appeals (Board), in accordance with 
the provisions of 38 U.S.C.A. § 7104 (West 1991 & Supp. 
1998), has reviewed and considered all of the evidence and 
material of record in the claims file.  Based on its review 
of the relevant evidence in this matter, and for the 
following reasons and bases, it is the decision of the Board 
that the preponderance of the evidence is against the claims 
for service connection for the cause of the veterans death 
and dependency and indemnity compensation pursuant to 
38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  The regional office (RO) has obtained all available 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The veteran died at the age of 69 years in February 1989, 
and, according to his death certificate, the cause of death 
was pancreatitis, due to (or as a consequence of) 
hypercalcemia, due to (or as a consequence of) disseminated 
poorly-differentiated adenocarcinoma of unknown primary 
origin, probably lung.

3.  At the time of the veterans death, service connection 
was in effect for the residuals of a gunshot wound of the 
left forearm, severe, with a compound comminuted fracture of 
the left ulna, evaluated as 40 percent disabling, and 
paralysis of the left ulnar nerve, evaluated as 30 percent 
disabling.

4.  The veterans service-connected disabilities were not 
causally connected to death and did not combine in any way to 
accelerate the veterans death, or render him materially less 
capable of resisting the effects of pancreatitis, 
hypercalcemia, or disseminated poorly-differentiated 
adenocarcinoma of unknown primary origin, probably lung.

5.  During the veterans final hospitalization in February 
1989, he underwent an exploratory laparotomy following 
complaints of abdominal pain.

6.  There is no medical evidence of a link between the 
medical and surgical treatment that the veteran received in 
February 1989 and the pancreatitis, hypercalcemia, and 
disseminated poorly differentiated adenocarcinoma of unknown 
primary origin, probably lung, that caused his death.


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active military 
service neither caused the veterans death, nor contributed 
substantially or materially to cause the veterans death.  
38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 
(1998).

2.  Dependency and indemnity compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 are not warranted.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellants claims are well grounded within the meaning 
of 38 U.S.C.A. § 5107 in that she has presented claims that 
are plausible.  The Board finds that the facts relevant to 
the issues on appeal have been properly developed and that 
the statutory obligation of VA to assist the appellant in the 
development of her claims has been satisfied.  38 U.S.C.A. 
§ 5107(a).


I.  Factual Background

The veterans service medical records reveal that, in 
November 1944, he received machine gun fire injuries 
producing perforating wounds of the left forearm with a 
compound comminuted fracture of the lower end of the left 
ulna.  In June 1945, the veteran underwent tenoplasties, a 
neuroplasty of the ulnar nerve, a capsulotomy of the knuckle 
joint of the little finger, and the excision of a distal 
fragment of the left ulna.  In October 1945, the veteran 
underwent a neurorrhaphy of the ulnar nerve of the left 
forearm with a transplant at the elbow.  In April 1946, a 
reconstruction of the transverse band of the extensor 
mechanism of the proximal joint of the left little finger was 
performed.  In May 1946, paralysis of the ulnar nerve, left, 
secondary to a perforating wound of the left forearm was 
diagnosed.  The second diagnosis was of the residuals of a 
perforating gunshot wound to the distal third of the left 
forearm, resulting in the loss of the distal three inches of 
the head and shaft of the left ulna, with resulting mild 
limitation of supination of the left forearm; moderate 
limitation of motion of the left wrist; weakness of left hand 
grip strength; limitation of motion of the first, second, 
third, and fourth fingers of the left hand; ankylosis of the 
fifth finger at the fifth metacarpo-phalangeal joint, with 
severe limitation of motion in the proximal and distal 
interphalangeal joints; atrophy of the intrinsic muscles of 
the left hypothenar eminence and adductor of the thenar 
eminence; anesthesia of the fifth finger of the left hand; 
and hypesthesia of the ulnar aspect of the ring finger of the 
left hand.

In a July 1946 rating decision, the RO granted service 
connection for limitation of motion of the first, second, 
third, and fourth fingers of the left hand, ankylosis of the 
fifth finger at the fifth metacarpo-phalangeal joint, 
limitation of motion of other joints of the fifth finger, 
atrophy of the intrinsic muscles of the left hand, and 
anesthesia, evaluated as 40 percent disabling.  In addition, 
the RO granted service connection for a gunshot wound of the 
left forearm, with the loss of three inches of the head and 
shaft of the left ulna, limitation of supination of the left 
forearm, and limitation of motion of the left wrist, 
evaluated as 30 percent disabling.  It was noted that a 
combined evaluation of 60 percent had resulted.

Upon VA examination in September 1948, atrophy of the left 
upper extremity was observed.  The veterans hand strength 
was reduced.  Altogether the hand was semi claw, but was 
useful for many purposes.  There was numbness of the ulnar 
border of the forearm and hand.  The examiner diagnosed a 
gunshot wound of the left wrist, severe, with residuals.

Upon VA examination in April 1960, it was noted that the 
veteran had had considerable loss of the ulna bone with 
irreparable disability of the ulnar nerve from the gunshot 
wound, along with a half dozen surgical procedures, but that 
his general health had apparently been quite good.  Following 
examination, the examiner diagnosed the residuals of a 
gunshot wound of the left forearm, severe, with extensive 
injury to the flexors of the fingers and the residuals of a 
compound, complete, comminuted fracture of the left ulna.  In 
addition, the examiner diagnosed paralysis of the ulnar 
nerve, left, causing limitation of motion of the first, 
second, third, and fourth left fingers, ankylosis of the 
fifth finger at the fifth metacarpal phalangeal joint, and 
limitation of motion of other joints of the hand and fingers.

The veteran underwent VA hospitalization in February 1989 
following complaints of right leg weakness and pain.  Upon 
admission, the veteran reported that he had been in good 
health until approximately one year earlier, when he had 
begun to notice a gradual increase in fatigue.  He stated 
that he had lost over 20 pounds over the prior 3 months.  He 
reported a history of cigarette smoking, but stated that he 
had quit smoking in 1988 because of an increasing productive 
cough with whitish sputum.  He stated that he had sustained a 
left rotator cuff injury in October 1988 that had caused an 
alteration in his gait and the onset of right leg weakness.  
Following examination, hypercalcemia and hypokalemia were 
assessed.  It was noted that hypercalcemia could be of 
neoplastic etiology, such as small cell carcinoma with a 
supraclavicular node and smoking history.  It was further 
noted that multiple myeloma with bony involvement in the 
lumbar spine and a primary gastrointestinal neoplasm were to 
be considered.  It was noted that the hypokalemia could be 
secondary to small cell carcinoma or renal failure.

Several days later, magnetic resonance imaging revealed 
diffuse metastatic disease.  Upon neurology consultation, the 
veteran reported that his right lower extremity problems had 
started in October 1988 with primary hip pain radiating down 
the leg to the toes.  He denied difficulty with his upper 
extremities except for his left distal arm, which had been 
injured by a gunshot wound remotely and had resulted in 
atrophy in the ulnar distribution.  Approximately one week 
later, an impression of metastatic carcinoma was recorded.  
It was noted that the biopsy results resembled adenocarcinoma 
of an unknown source or primary origin, but that the 
prostate, colon, and lung were suspected.

On the morning of his transfer to the surgery service, the 
veteran complained of the gradual onset of diffuse abdominal 
pain.  The pain markedly increased over the course of the 
day.  X-rays revealed a markedly distended colon.  After it 
was determined that the veteran had an acute abdomen, he was 
immediately taken to the operating room for an exploratory 
laparotomy.  Pancreatitis was discovered during the 
laparotomy.  The veteran was, therefore, closed.  He was 
returned to the intensive care unit for surgery in stable 
condition.  His postoperative course was marked by persistent 
hypotension.  Despite pressor support, the veterans blood 
pressure sagged and he became progressively less responsive 
to his family and the nursing staff.  He developed a 
ventricular rhythm and died three days after the laparotomy.  
The death summary indicates that it was determined that, 
while the cause of death was not absolutely clear at the time 
that the veteran expired, he undoubtedly had died due to the 
combination of hypovolemia from third spacing because of 
pancreatitis, as well as a myocardial depressant factor 
released by his inflamed pancreas.

According to the death certificate, the veteran died in 
February 1989 at the age of 69 years.  It was noted that the 
immediate cause of death had been pancreatitis, due to (or as 
a consequence of) hypercalcemia, due to (or as a consequence 
of) disseminated poorly-differentiated adenocarcinoma of 
unknown primary origin, probably lung.  There were no other 
significant conditions listed as having contributed to death 
but not resulting in the underlying cause of death.

In an August 1990 statement, a private physician reported 
that he had been acquainted with the veteran on an interim 
basis from 1972 until the veteran had visited his office in 
1989.  It was noted that, in 1989, the veteran had complained 
of 3½-month history of left shoulder pain after shoveling 
snow and hearing a crack.  The physician stated that the 
veteran had been plagued with chronic pain and discomfort 
over the left shoulder with peripheral neuropathy secondary 
to an injury that he had sustained in service for many years.  
It was noted that the left upper extremity pain and the 
significant problems in that area had apparently been service 
connected.  The physician stated that the veterans problems 
with his left upper extremity had caused him to retire in 
1976, albeit not prematurely.  It was noted that the 
veterans wife had reported that the veteran had suffered 
with his left shoulder to the point that he became 
despondent.  The physician opined that some type of 
connection existed between the psychological ramifications of 
chronic fatigue, left shoulder pain, radiculopathy, and a 
type of neurapraxia from which the veteran had suffered.  The 
physician concluded that the veterans demise had been 
partially due to his inability to cope with the continuing 
problems of his left shoulder disability.

Several statements from friends and relatives of the veteran 
were associated with the claims file in 1990.  The 
appellants sister reported that the appellant had often 
stated that her husband would die from the pain pills that he 
was taking.  The veterans son reported that the veteran had 
suffered with pain for many years, which had prohibited the 
veteran from performing certain day-to-day activities.  He 
opined that the veteran had been unable to recover from the 
unnecessary surgery that he had undergone during his VA 
hospitalization because of his weakened condition. 

At her February 1991 hearing at the RO, the appellant 
testified the veteran had used aspirin and other painkillers, 
including Tylenol and Tylenol with codeine.  She did not 
recall whether the veteran had used aspirin, phenacetin, and 
caffeine (APC) tablets.  She stated that she felt that the VA 
doctors had made a mistake by operating on the veteran during 
his final hospitalization.  She testified that she thought 
that there was a possibility that the veterans death had 
been brought on by his long-term use of medication.

In conjunction with her February 1991 hearing testimony, the 
appellant submitted a copy of a newspaper article in which it 
was noted that the long-term use of phenacetin, in APC 
tablets, had been linked in a study to increased risk for 
death from cancer.

At her August 1997 hearing before a Member of the Board, the 
appellant testified that the veteran had used painkillers and 
sleeping pills because of the pain in his arm.  She stated 
that she felt that surgery should not have been performed on 
the veteran during his February 1989 hospitalization, as 
evidenced by the fact that he only lived for a few days 
following the surgery.

In May 1998, an independent medical expert reviewed all of 
the evidence of record and provided an expert medical opinion 
in response to a Board request.  Following a review of the 
evidence, the physician concluded that the veterans death 
had been caused by a combination of acute pancreatitis and 
disseminated poorly differentiated adenocarcinoma, probably 
lung primary.  The physician further concluded that the 
veterans service-connected injury to the left forearm had 
played no causative role in the veterans death.  In 
addition, the physician opined that the veterans 
longstanding pain and use of analgesics for pain relief had 
not contributed to his death from widespread cancer and 
complicating pancreatitis.

The physician concluded that the veterans surgical treatment 
during his February 1989 hospitalization had played an 
extremely minor role, if any, in causing his death.  It was 
noted that the experience of general anesthesia, 
physiological stress related to surgery, and postoperative 
incisional pain had contributed to the burden of the 
veterans illness between February 22, 1989 and his death on 
February [redacted], 1989.  However, the physician considered the 
negative effect of the surgical procedure to represent a 
minor element in comparison to the veterans advanced 
metastatic carcinoma, hypercalcemia, and lactic acidosis, 
which had preceded the February 22, 1989 operative procedure.  
Thus, the physician believed that the veterans baseline 
level of disability prior to the surgery represented the 
dominant, if not exclusive, reason for his death.

It was noted that, while the surgery proved in retrospect to 
have been unnecessary in that it had provided no direct 
therapeutic benefit and had added adverse effects, the 
surgical procedure had not been unnecessary in the sense 
of representing an unwise negligent intervention below 
standards of care.  Rather, the physician noted that the 
veterans attending physicians had recognized an abrupt 
change in the veterans status, with severe diffuse abdominal 
pain, tachycardia, tachypnea, and hypotension with diffuse 
abdominal tenderness and rebound tenderness, marked colonic 
distention and an elevated white blood cell count, a 
constellation of signs strongly indicative of an intra-
abdominal process needing surgical intervention.  It was 
further noted that the physicians had explained the 
anesthetic risks involved, including the possibility of 
death, and had considered the diagnostic possibilities, 
including a perforated or ischemic intestine.  The physician 
reported that the diagnostic possibilities had been 
legitimate considerations that would prompt many physicians 
to operate.  Thus, the physician concluded that the surgical 
procedure had not been unnecessary, but rather an 
appropriate and reasoned step to save the veterans life.  It 
was determined that the surgical procedure represented an 
extremely minor element in terms of the overall burden of 
illness leading to the veterans death.  Based on the events 
of February 21, 1998, with the background of rapidly 
advancing disseminated cancer, the physician concluded that 
the veteran would have died in a matter of days-to-weeks, 
regardless of whether the surgery had been performed or not.


II.  Service Connection for the Cause of the Veterans Death

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The service-connected 
disability is considered the principal cause of death when 
such disability, either singly or jointly with another 
condition, was the immediate or underlying cause of death or 
was etiologically related to the cause of death.  To be a 
contributory cause of death, it must be shown that the 
service-connected disability contributed substantially or 
materially to cause death, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather is must be shown that there 
was a causal connection.  38 C.F.R. § 3.312.

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  Service-connected 
diseases or injuries affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other diseases or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  38 C.F.R. § 3.312(c)(3).

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).

The evidence does not demonstrate that the veteran developed 
pancreatitis, hypercalcemia, or disseminated poorly 
differentiated adenocarcinoma of unknown primary origin, 
probably lung, in service.  The earliest evidence of 
pancreatitis, hypercalcemia, or disseminated poorly 
differentiated adenocarcinoma of unknown primary origin, 
probably lung, is contained in the records of the veterans 
final hospitalization in 1989.

At the time of the veterans death, service connection was in 
effect for the residuals of a gunshot wound of the left 
forearm, severe, with a compound comminuted fracture of the 
left ulna, evaluated as 40 percent disabling, and paralysis 
of the left ulnar nerve, evaluated as 30 percent disabling.  
Based on a comprehensive review of the record, the Board 
concludes that the service-connected disabilities neither 
caused the veterans death, nor contributed substantially or 
materially to cause the veterans death by combining in any 
way to accelerate the veterans death, or render him 
materially less capable of resisting the effects of 
pancreatitis, hypercalcemia, or disseminated poorly-
differentiated adenocarcinoma of unknown primary origin, 
probably lung.  As noted previously, the earliest 
documentation of pancreatitis, hypercalcemia, or disseminated 
poorly differentiated adenocarcinoma of unknown primary 
origin, probably lung, is contained in the 1989 final 
hospitalization records.

The Board acknowledges that, in August 1990 statement, a 
private physician reported that the veteran had been plagued 
with chronic pain and discomfort over the left shoulder with 
peripheral neuropathy secondary to an injury that he had 
sustained in service for many years and opined that the 
veterans demise had been partially due to his inability to 
cope with the continuing problems of his left shoulder 
disability.  However, the physician also noted that, in 1989, 
the veteran had complained of 3½-month history of left 
shoulder pain after shoveling snow and hearing a crack.  
It appears that the physicians belief that the veteran 
incurred a left shoulder disability was based solely on 
history provided by the veteran and/or his family.  As noted 
previously, service connection was in effect for the 
residuals of a gunshot wound of the left forearm, with a 
compound comminuted fracture of the left ulna and paralysis 
of the left ulnar nerve.

Furthermore, in May 1998, an independent medical expert 
reviewed all of the evidence of record and concluded that the 
veterans service-connected injury to the left forearm had 
played no causative role in the veterans death.  Rather, the 
physician concluded that the veterans death had been caused 
by a combination of acute pancreatitis and disseminated 
poorly differentiated adenocarcinoma, probably lung primary.

The Board is cognizant of the appellants contention the 
veterans use of painkillers caused or materially contributed 
to cause his death.  A newspaper article discussing the 
possible link between the long-term use of phenacetin and 
cancer is of record.  However, there is no medical evidence 
that veteran engaged in the long-term use of phenacetin, or 
that the veterans cancer was related to the long-term use of 
that medication.  In addition, the independent medical expert 
who reviewed the claims file in May 1998 opined that the 
veterans longstanding pain and use of analgesics for pain 
relief had not contributed to his death from widespread 
cancer and complicating pancreatitis.

The Board notes that the appellant has submitted statements 
from friends and relatives in support of her claim.  However, 
as laypersons, both the appellant and these individuals are 
not competent to render opinions with respect to diagnosis 
and medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

Thus, the Board concludes that there is no sound medical 
basis for concluding that the veterans death was causally 
connected to the residuals of a gunshot wound of the left 
forearm, with a compound comminuted fracture of the left ulna 
and paralysis of the left ulnar nerve.  Service connection 
for the veterans cause of death must be denied.


III.  Dependency and Indemnity Compensation Pursuant to 
38 U.S.C. § 1151

For claims received by VA prior to October 1, 1997, where it 
is determined that there is additional disability or death 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.358.

In determining that additional disability exists, two 
considerations govern.  First, the veterans physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based is compared with the 
subsequent physical condition resulting from the disease or 
injury, with each body part involved being considered 
separately.  For medical or surgical treatment, the physical 
condition prior to the disease or injury will be the 
condition that the specific medical or surgical treatment was 
designed to relieve.  Second, compensation will not be 
payable for the continuance or natural progress of disease or 
injuries for which the hospitalization was authorized.  38 
C.F.R. § 3.358(b).

In determining whether the additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, three principles govern.  First, the additional 
disability must actually be the result of such disease or 
injury or an aggravation of an existing disease or injury and 
not merely coincidental therewith.  Second, the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  Third, compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veterans representative.  In particular, necessary 
consequences are those that are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined at the time consent was given whether that 
treatment would in fact be administered.  38 C.F.R. 
§ 3.358(c).

At the time the appellant filed her claim for compensation 
under 38 U.S.C.A. §1151, there was no requirement of fault.  
Subsequently, 38 U.S.C.A. § 1151 was amended to include a 
requirement of fault.  See 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1998).  Nevertheless, that amendment to 38 U.S.C.A. 
§ 1151 does not apply in this case because the appellant 
filed a claim for compensation under 38 U.S.C.A. § 1151 prior 
to October 1, 1997.  See VA O.G.C. Prec. No. 40-97 (December 
31, 1997).

A review of the record reveals that the veteran underwent VA 
hospitalization in February 1989 after complaining of 
weakness and a dysfunctional gait.  During his period of 
hospitalization, he developed diffuse abdominal pain.  An 
exploratory laparotomy revealed pancreatitis.  Thereafter, 
the veteran developed hypotension, a lack of responsiveness, 
and a ventricular rhythm.  He expired three days after the 
laparotomy.  The death certificate indicates that the cause 
of death was pancreatitis, due to (or as a consequence of) 
hypercalcemia, due to (or as a consequence of) disseminated 
poorly differentiated adenocarcinoma of unknown primary 
origin, probably lung.

In May 1998, an independent medical expert concluded that the 
veterans surgical treatment during his February 1989 
hospitalization had represented an extremely minor element in 
terms of the overall burden of illness leading to the 
veterans death.  The physician opined that the veterans 
baseline level of disability prior to the surgery 
represented the dominant, if not exclusive, reason for his 
death.  The physician concluded that the surgical procedure 
had not been unnecessary, but rather an appropriate and 
reasoned step to save the veterans life.  Based on the 
events of February 21, 1998[sic], with the background of 
rapidly advancing disseminated cancer, the physician 
concluded that the veteran would have died in a matter of 
days-to-weeks, regardless of whether the surgery had been 
performed or not.  The physician determined that the 
veterans death had been caused by a combination of acute 
pancreatitis and disseminated poorly differentiated 
adenocarcinoma, probably lung primary.

There is no medical evidence of a link between the medical 
and surgical treatment that the veteran received in February 
1989 and the pancreatitis, hypercalcemia, and disseminated 
poorly differentiated adenocarcinoma of unknown primary 
origin, probably lung, that caused his death.  Therefore, 
based on the evidence of the death certificate and the May 
1998 independent medical experts opinion, the Board finds 
that dependency and indemnity compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 are not warranted.


ORDER

The claim for service connection for the veterans death is 
denied.

The claim for dependency and indemnity compensation pursuant 
to 38 U.S.C.A. § 1151 is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date that appears on the face of this decision constitutes 
the date of mailing and the copy of this decision that you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
